BURGESS, J.
The defendant in this case and one Julia Cole were charged jointly with stealing one hundred and thirty dollars from one Cynthia Groce. The prosecution was under an information filed by the prosecuting attorney of Howell county, where the larceny is alleged to have occurred. A severance was had, and the defendant was tried at the December term, 1905, of the circuit court of said county, was convicted and his punishment fixed at two years imprisonment in the penitentiary. In due time defendant filed motion for a new trial, which was overruled, and he appeals.
Without setting forth the facts in detail, because it would serve no useful purpose to do so, it is sufficient to say that, the evidence established defendant’s guilt beyond the peradventure of a doubt. While the defendant is not represented in this court, we have carefully examined the record as to the points raised in the motion of defendant for a new trial, and find, the latter without merit.
The judgment should be affirmed. It is so ordered.
All concur.